On application of plaintiff, a rehearing was granted herein to the end that further study could be given the case. This has been done. Although the sole question involved is one of fact, and our former judgment reversed the conclusion of the trial judge thereon, additional study of the record has not served to alter our first decision. Plaintiff, of course, carried the burden of proof. We are confirmed in the opinion that it has not discharged this burden, and this being true, the issue must be resolved against it.
For these reasons, our former judgment herein is reinstated and made the final decree of the court.